Mr. .Ch. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
By the previous decisions of this Court we are compelled *245to decide that the statement in this case has not been made in conformity to the statute, and is no part of the record. The case must therefore rest upon the judgment roll.
The only error relied on, at least of consequence, is, that the declaration does not allege a delivery of the bond sued on. This was a defect in pleading, which might have been taken advantage of on demurrer, but not having been so taken advantage of, is cured by the verdict. (See 1 Chitty’s Pleadings, § 912.)
Judgment affirmed, with costs.